DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 8, “the centerline” in line 12 lacks proper antecedent basis.  Appropriate correction is required.
In regards to claim 10, “the centerline” in line 15 lacks proper antecedent basis.  Appropriate correction is required.
Claims 9 and 11 are rejected based on their respective dependencies.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sergakis et al. (US Pub. No. 2019/0247701 A1).

    PNG
    media_image1.png
    590
    573
    media_image1.png
    Greyscale

	In regards to claim 1, Sergakis teaches a weight rack attachment apparatus (10, Fig. 11), comprising: a front hook portion (i.e.; one of 92), where the hook portion is J-shaped; a rear connecting portion including a connecting pin (16) along a centerline of the weight rack attachment apparatus, wherein the front hook portion is offset from the centerline.  Annotated Fig. 11 above shows each of the hook portions (92) are separately offset from the centerline in left and right directions, respectively.
In regards to claim 2, Sergakis teaches a front plate (20).
In regards to claim 3, Sergakis teaches a back plate (52).
In regards to claim 4, Sergakis teaches a back extension (50).
In regards to claim 5, Sergakis teaches a protective cover (96) on the front hook portion.
In regards to claim 6, Sergakis teaches a front plate (20) and a back plate (52), wherein the distance between the front plate and the back plate is slightly larger than the width of a weight rack vertical component (i.e.; the beam 64 is received between the front plate and back plate).
In regards to claim 7, Sergakis teaches a kit of weight rack attachment apparatuses comprising a first J-hook apparatus (one of 10, Fig. 11) including a front hook portion (e.g.; the left plate 92), where the hook portion is J-shaped, a rear connecting portion including a connecting pin (16) along a centerline of the weight rack attachment apparatus, wherein the front hook portion is offset (in the left direction) from the centerline (see annotated Fig. 11 above); and, a second J-hook apparatus (another of 10, Fig. 11) including a front hook portion (e.g.; the right plate 92), where the hook portion is J-shaped, a rear connecting portion including a connecting pin (16) along a centerline of the weight rack attachment apparatus, wherein the front hook portion is offset from the centerline in a direction opposite (the right direction) from the front hook portion of the first J-hook apparatus (i.e.; the plates 92 are separated along the centerline).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Pat. No. 9,216,314 B2) in view of Sergakis et al. (US Pub. No. 2019/0247701 A1).
In regards to claim 8, Chen teaches a method of installing a weight rack attachment apparatus on a weight rack vertical component, comprising: inserting a connecting pin (31) of the weight rack attachment apparatus into an attachment hole (22) located on the weight rack vertical component (20), wherein the weight rack attachment apparatus is in a horizontal configuration (e.g.; Fig. 3 and 4); releasing the weight rack attachment apparatus; rotating the weight rack attachment apparatus around a central axis of the connecting pin; stopping the weight rack attachment apparatus with a back plate (34) when the back plate comes to abut the weight rack vertical component (Fig. 5; Col 3, Lines 2-12).
Chen does not teach the front hook portion (32, 33) of the weight rack attachment apparatus is offset from the centerline such that upon stopping, the front hook portion is offset from a centerline of the weight rack vertical component.
Sergakis teaches a weight rack attachment apparatus (10, Fig. 11) installed on a weight rack vertical component (64), wherein a front hook portion (i.e.; one of 92) of the weight rack attachment apparatus is offset from the centerline such that the front hook portion is offset from a centerline of the weight rack vertical component.  Annotated Fig. 11 above shows each of the hook portions (92) are separately offset from the centerline in left and right directions, respectively.
It would be obvious to one of ordinary skill in the art before the effective filing date to modify Chen’s front hook portion such that the front hook portion of the weight rack attachment apparatus is offset from the centerline such that upon stopping, the front hook portion is offset from a centerline of the weight rack vertical component.  The motivation would be for the purpose of making using of a cover that serves to form a softer surface upon which barbells or other structures are seated as taught by Sergakis (Para 0061).
In regards to claim 9, modified Chen teaches reversing the actions of stopping to inserting to remove the weight rack attachment apparatus from the weight rack vertical (i.e.; the adjustable holding seats can be positioned at any height; Col 3, Lines 2-8 of Chen).
In regards to claim 10, Chen teaches a method of customizing the distance between two weight rack attachment apparatuses (30) on two vertically parallel a weight rack vertical components (20), comprising: inserting a connecting pin (31) of a first weight rack attachment apparatus into an attachment hole (22) located on a first weight rack vertical component, wherein the first weight rack attachment apparatus is in a horizontal configuration (e.g.; Fig. 4); releasing the first weight rack attachment apparatus; rotating the first weight rack attachment apparatus around a central axis of the connecting pin; stopping the first weight rack attachment apparatus with a back plate (34) when the back plate comes to abut the first weight rack vertical component (Fig. 5; Col 3, Lines 2-12); repeating the inserting to stopping using a second weight rack attachment apparatus on the second weight rack vertical component (i.e.; there are two 30 in Fig. 1).
Chen does not teach the first and second apparatuses are mirror image.  However, Sergakis teaches similar apparatuses as Chen, wherein the clasp portion can be positioned in a mirror image position between the two embodiments (Para 0053).  Furthermore, reversal of parts has been held to be an obvious modification (In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the rack attachment apparatuses of Chen having a mirror image of one another as taught by Sergakis.  The motivation would be for the purpose of allowing versatile attachment of the rack attachment apparatuses based on the particular type of vertical component used and location of the attachment holes.
Furthermore, Chen does not teach the front hook portion (32, 33) of the first and second weight rack attachment apparatuses is offset from the centerline such that upon stopping, the front hook portion of the first and second weight rack attachment apparatuses is offset from a centerline of the weight rack vertical component.
Sergakis teaches weight rack attachment apparatuses (10, Fig. 11) installed on weight rack vertical components (64), wherein a front hook portion (i.e.; one of 92) of the weight rack attachment apparatus is offset from the centerline such that the front hook portion is offset from a centerline of the weight rack vertical component.  Annotated Fig. 11 above shows each of the hook portions (92) are separately offset from the centerline in left and right directions, respectively.
It would be obvious to one of ordinary skill in the art before the effective filing date to modify Chen’s front hook portion of the first and second weight rack attachment apparatuses to be offset from the centerline such that upon stopping, the front hook portion of the first and second weight rack attachment apparatuses is offset from a centerline of the weight rack vertical component.  The motivation would be for the purpose of making using of a cover that serves to form a softer surface upon which barbells or other structures are seated as taught by Sergakis (Para 0061).
In regards to claim 11, modified Chen teaches customizing to a different distance between two weigh rack attachment apparatuses by switching the first weight rack attachment apparatus to the second weight rack vertical component and switching the second weight rack attachment apparatus to the first weigh rack vertical component (i.e.; the adjustable holding seats 30 can be positioned at any height on the pole stands 20; Col 3, Lines 2-8 of Chen).
Response to Arguments
Applicant's arguments filed 29 August 2022 have been fully considered but they are not persuasive.  Applicant argues that Sergakis does not teach the front hook portion is offset from the centerline because the extension member (90) is disposed in the center of the back plate (20).  However, the examiner is interpreting the hook portion as one of the plates (92) of the extension member (90).  As discussed above, annotated Fig. 11 above shows each of the hook portions (92) are separately offset from the centerline in left and right directions, respectively.  Therefore, there is a hook portion offset from the centerline of the weight rack attachment apparatus.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381. The examiner can normally be reached Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stanton L Krycinski/Primary Examiner, Art Unit 3631